EXAMINERS’ STATEMENT OF REASONS FOR ALLOWANCE
This Notice of Allowability is in response to the amendment filed December 7, 2021, the terminal disclaimer filed December 7, 2021 and the Reissue Declaration filed December 16, 2021.
Claims 10-17 are allowed.
Regarding these claims, the prior art of record herein does not show or teach the optical axes of the irradiate lights from the lasers are directed in a thickness direction of the support member in combination with the radiation member as recited in the claims and in combination with the other features of the claims.  As provided at col. 12, lines 21-31 of U.S. Patent No. 8,974,064, the thickness direction is parallel to the center axis direction of the support.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        












Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992